                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           OCALA DIVISION

WILLIAM JAMES LEACH,

            Petitioner,

v.                                              Case No: 5:21-cv-281-BJD-PRL

WARDEN, FCC COLEMAN –
LOW,

           Respondent.
___________________________________

            ORDER OF DISMISSAL WITHOUT PREJUDICE

      Petitioner, an inmate of the federal correctional system proceeding pro

se, initiated this action by filing a Petition for Writ of Habeas Corpus Under

28 U.S.C. § 2241 (Doc. 1; Petition). Petitioner, who has not paid the filing fee,

challenges the legality of his 2016 conviction imposed by the United States

District Court for the Middle District of Florida, Orlando Division. See Petition

at 2. He asserts he “was denied [his] Sixth Amendment right to effective

assistance of counsel.” Id. at 6. Petitioner seeks to invoke this Court’s

jurisdiction under § 2255’s saving clause, asserting “§ 2255 is inadequate for

challenging [his] conviction or sentence” because he is challenging not the

validity of his conviction but the execution of his sentence. Id. at 3, 4. He also

contends he could not present his claim in “any appeal because the facts

supporting [his] claim [were] just recently discovered.” Id. at 7.
      Contrary to his assertion, Petitioner is in fact challenging the validity of

his conviction. The sole ground he raises is ineffective assistance of counsel. Id.

at 6, 7. Such a claim is cognizable under § 2255, and Petitioner fails to

demonstrate a remedy under § 2255 is inadequate or ineffective such that he

may proceed under the saving clause. See McCarthan v. Dir. of Goodwill

Indus.-Suncoast, Inc., 851 F.3d 1076, 1079, 1090 (11th Cir. 2017) (“Allowing a

prisoner with a claim that is cognizable in a motion to vacate to access the

saving clause nullifies the procedural hurdles of [§] 2255 and undermines the

venue provisions.”). See also Smith v. FCC Coleman-Medium Warden, 701 F.

App’x 929, 931 (11th Cir. 2017) (“A collateral attack on the validity of a federal

conviction or sentence generally must be brought under 28 U.S.C. § 2255.”).

      Only in three narrow circumstances is a remedy under § 2255

“inadequate or ineffective to test the legality” of a petitioner’s detention:

            (1) when raising claims challenging the execution of
            the sentence, such as the deprivation of good-time
            credits or parole determinations; (2) when the
            sentencing court is unavailable, such as when the
            sentencing court itself has been dissolved; or (3) when
            practical considerations, such as multiple sentencing
            courts, might prevent a petitioner from filing a motion
            to vacate.

Bernard v. FCC Coleman Warden, 686 F. App’x 730, 730-31 (11th Cir. 2017)

(citing McCarthan, 851 F.3d at 1092-93). If a federal prisoner could have

brought his claims in a § 2255 motion, the remedy is adequate and effective


                                         2
even if those claims would have been foreclosed by binding precedent.

McCarthan, 851 F.3d at 1086, 1090 (noting the “motion to vacate provided an

adequate remedy” because the petitioner had the opportunity to raise the

argument previously).

        Petitioner did not answer the question on the form asking whether he

“already filed a motion under 28 U.S.C. § 2255.” See Petition at 3. But a review

of Petitioner’s criminal docket indicates he has not. See Case No. 6:16-cr-

00019-CEM-T_S-1. Regardless, the sole sentencing court remains available,

and Petitioner is not challenging the deprivation of good-time credits or a

parole determination. As such, he may not proceed under § 2241 in this Court.

        Accordingly, it is

        ORDERED:

        1.    This case is DISMISSED without prejudice.

        2.    The Clerk of Court shall enter judgment dismissing this case

without prejudice, terminate any pending motions, and close this case.

        DONE AND ORDERED at Jacksonville, Florida, this 27th day of May

2021.




Jax-6
c:    William James Leach

                                       3
